DETAILED ACTION
EXAMINERS STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-14, Hoffman et al. (US 8,950,043; hereinafter Hoffman) discloses a system comprising a component (12 Fig. 9-11), a carrier component (14 Fig. 9-11), and a device for fastening the component to the carrier component, wherein the device comprises a housing part (16 Fig. 1, 3-11, 13-22) and a clip part (20 Fig. 1-2, 4-12, 14-19) that is inserted into the housing part in a linear mounting direction, wherein the housing part has first latching means (18, 26 Fig. 1, 3-11, 13-22), wherein the clip part has second latching means (24 Fig. 1-2, 4-12, 14-19), and is configured to establish a final-mounting position in which the housing part is completely inserted into openings of the component and the carrier component (it can be seen in Fig. 9-11 that the device is fastened into openings of the component and carrier component).
However, Hoffman fails to disclose that the clip part, when received in the housing part, is to be rotatable between a locking and unlocking position, such that the device is configured to establish a pre-mounting position when the housing is partially inserted into an opening in the component. Because the device is not rotatable between a locking and unlocking position and fails to show that the device establishes a pre-mounting position when the housing is partially inserted into the opening of the component, there is no way to have the second latching means of the clip part latch against the opening in the carrier component when the housing part is completely inserted into the openings of the carrier component and the component. As such, the device cannot be rotated to an unlocking position, so that the second latching means of the clip part is releasable from the carrier component in a linear demounting direction. Further the prior 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.J.B./Examiner, Art Unit 3678      

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678